Order entered August 3, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00133-CR

                             ESTEBAN GARCIA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-83445-2016

                                         ORDER
      Before the Court is appellant’s July 31, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief due on or before August 14, 2018.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE